Matter of D'Elyn Delilah W. (Liza Carmen T.) (2016 NY Slip Op 00019)





Matter of D'Elyn Delilah W. (Liza Carmen T.)


2016 NY Slip Op 00019


Decided on January 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2016

Friedman, J.P., Sweeny, Saxe, Moskowitz, JJ.


16538

[*1] In re D'Elyn Delilah W., A Child Under Eighteen Years of Age, etc.,
andLiza Carmen T., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.

Appeal from order, Family Court, New York County (Susan M. Doherty, Referee), entered on or about April 29, 2014, which, after a hearing, denied respondent mother's application to modify an order of disposition to provide increased visitation with the subject child, unanimously dismissed, without costs, as moot.
The mother's appeal has been rendered moot by the termination of her parental rights following a finding of permanent neglect. Family Court lacks authority to direct continuing contact between a parent and child where, as here, parental rights have been terminated in a contested proceeding (see Matter of Hailey ZZ. [Ricky ZZ.], 19 NY3d 422 [2012]; Matter of April S., 307 AD2d 204, 204 [1st Dept 2003], lv denied 1 NY3d 504 [2003]). In any event, the mother did not demonstrate changed circumstances or any other factual basis that would provide "good cause" to modify the visitation provisions of the dispositional order in the article 10 proceeding (see Family Ct Act § 1061; Matter of Shinice H., 194 AD2d 444, 444 [1st Dept 1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2016
CLERK